Motion to determine amount of taxable costs denied, without costs. On appeal to this court the order of the Children’s Court of Westchester County was unanimously affirmed, with costs. The amount of such costs is regulated by section 43-a of the Children’s Court Act of the State of New York (as added by L. 1940, ch. 828), which provides that costs of appeal shall be awarded in the same manner, and to the same extent, as if the proceeding had been an action commenced in the County Court, and by subdivision 1 of section 1508 of the Civil Practice Act, Present — Hagarty, Acting P. J., Carswell, Johnston, Adel and Nolan, JJ. [See ante, p. 937.]